Exhibit 10.2

 

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (this "Agreement") is entered into as of
September 30, 2017, (the "Effective Date"), by and between NATURAL ALTERNATIVES
INTERNATIONAL, INC., a Delaware corporation, (the "Lender") on the one hand, and
KAGED MUSCLE LLC, a Delaware limited liability company ("Borrower"), and MICHAEL
MCCLANE, an individual resident in Idaho (the "Guarantor" and together with
Borrower, the "Debtor Parties") on the one hand. Each of Lender, Borrower
and Guarantor may be referred to individually as a "Party", and collectively as
the "Parties"), and.

RECITALS:

 

 

1.

Lender and Borrower are parties to a Supply Agreement dated July 31, 2014 (the
"Supply Agreement").

 

 

2.

The Supply Agreement is personally guaranteed by Michael McClane, officer and
part owner of Borrower pursuant to a Guaranty dated March 10, 2016 (the "Supply
Guaranty").

 

 

3.

Borrower has asked for an extension of its credit terms under the Supply
Agreement.

 

 

4.

As part of Lender's agreement to so extend such credit terms, Lender and
Borrower have agreed to loan $1,500,000 of the amount due Lender by Borrower
under the Supply Agreement to Borrower for the purpose of paying down such
amount due (the "Loan").

 

 

5.

As of the Effective Date the amount outstanding and currently due to Lender from
Borrower under the Supply Agreement will be reduced by crediting the Borrower
with payment of $1,500,000 of the amounts that have been outstanding for the
longest time.

 

 

6.

The Loan will be made pursuant to an Interest only 12 month term cognovit
promissory note bearing Interest at 15% per annum, with such Note being secured
by all of the assets of Borrower and by the personal guarantee of Michael
McClane (the "Guarantor"), and Borrower and Guarantor wishes to accept the Loan
from Lender, all on the terms and conditions contained in this Agreement.

 

 

7.

Each of the provisions of these Recitals are fully incorporated into this
Agreement as if fully rewritten therein.

 

AGREEMENT:

 

FOR VALUE RECEIVED, and in consideration of the granting by Lender of financial
accommodations to or for the benefit of the Borrower, including without
limitation respecting the Obligations (as hereinafter defined), Borrower
represents and agrees with Lender, as of the date hereof and as of the Closing
Date, as follows:

 

Article 1

 

Loan.

 

Section 1.1 Loan. Subject to the terms and conditions of this Agreement, Lender
hereby agrees to make a loan to Borrower in the original Principal amount of One
Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) (the "Loan").
The Loan shall be evidenced by that certain Cognovit Promissory Note of even
date herewith (the "Note"), to be issued by Borrower in favor of Lender in the
original Principal amount of One Million Five Hundred Thousand and No/100
Dollars ($1,500,000.00). A copy of the Note is attached hereto as Exhibit A and
incorporated herein. This Agreement, the Note, the Security Documents (defined
below) and any and all other documents, amendments or renewals executed and
delivered in connection with any of the foregoing are collectively hereinafter
referred to as the "Loan Documents".

 

 

--------------------------------------------------------------------------------

 

 

Section 1.2     Term.     The Loan shall expire on September 30, 2018, (the
"Maturity Date").

 

Article 2

 

Grant of Security Interest

 

Section 2.1     Grant of Security Interest. In consideration of Lender's
extending credit and other financial accommodations to or for the benefit of
Borrower, Borrower hereby and pursuant to the Security Documents grants to
Lender a security interest in, a lien on and pledge and assignment of (the
"Security Interest"), the Collateral (as hereinafter defined) owned by such
entity. The Security Interest granted by this Agreement and by each Security
Document is given to and shall be held by Lender as security for the payment and
performance of all Obligations (as hereinafter defined).

 

Section 2.2      Security Documents. As further security for the payment and
performance of all Obligations, Borrower shall execute and deliver or cause to
be executed and delivered the following documents in a form satisfactory to
Lender (the "Security Documents"):

 

(a)     Guaranty. A personal guarantee, by Michael McLane, of all of the
Obligations (the "Guaranty") in substantially the form attached hereto as
Exhibit A;

 

(b)     Other Agreements.     Such other agreements and instruments as
reasonably requested by Lender to secure Lender.

 

Section 2.3     Definitions. The following definitions shall apply:

 

(a)     "Code" shall mean the Delaware Uniform Commercial Code, Codified at 6
Del. C. § 9-101 et.seq as amended from time to time.

 

(b)     "Collateral" shall mean the following, each, if capitalized, as defined
in the Code:

 

(i)     All of the Borrower's present and future right, title and interest in
and to any and all of the assets and personal property of Borrower used in the
operation of its business, whether such property is now existing or hereafter
created, acquired or arising and wherever located from time to time, including
without limitation:

 

(A)     any and all Accounts, and all cash, certificates, interest, dividends,
deposits, Deposit Accounts, Instruments, Credits, Investments, Claims, Contract
Rights, Chattel Paper (whether tangible or electronic), money market
certificates, repurchase agreements, savings instruments, securities, securities
entitlements, investment property, commercial paper, letter-of- credit rights
(whether or not the letter of credit is evidenced by a writing), Commercial Tort
Claims, General Intangibles and other

 

2

--------------------------------------------------------------------------------

 

 

property at any time and from time to time now or hereafter in the Accounts and
all such property received, receivable or otherwise distributed in respect of,
in substitution or in exchange for, or in replacement of the foregoing, and all
supporting obligations accounts;

 

 

(B)

Goods;

 

 

(C)

Inventory;

 

 

(D)

Equipment;

 

 

(E)

Fixtures

 

 

(F)

documents; and

 

  (G) 

records of, accession to and proceeds and products of the foregoing.

 

(c)     "Disclosure Schedule" shall mean the schedule attached to this
Agreement, which schedule shall contain the information required by this
Agreement.

 

(d)     "Obligation(s)" shall mean, without limitation, the Loan and all loans
arising under this Agreement and under any of the other Loan Documents. Said
term shall also include all Interest and other charges chargeable to Borrower or
due from Borrower to Lender from time to time and all costs and expenses
referred to in this Agreement.

 

(e)     "Person" or "party" shall mean individuals, partnerships, corporations,
limited liability companies and all other entities.

 

All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.

 

Section 2.4 Inspection. The Lender, or its representatives, at any time and from
time to time but not more often than once every twelve (12) months, shall have
the right at the sole cost and expense of Lender, and Borrower will permit the
Lender and/or its representatives: (a)  to examine, check, make copies of or
extracts from any of Borrower's books, records and files (including, without
limitation, orders and original correspondence); (b) to perform field exams or
otherwise inspect and examine the Collateral and to check, test or appraise the
same as to quality, quantity, value and condition; and (c) to verify the
Collateral or any portion or portions thereof or Borrower's compliance with the
provisions of this Agreement.

 

Section 2.5 Search Reports. Lender shall receive prior to the date of this
Agreement, UCC search results under all names used by Borrower during the prior
five (5) years, from each jurisdiction where any Collateral is located, from the
State, if any, where Borrower is organized and registered (as such terms are
used in the Code), and the State where Borrower's chief executive office is
located, all of which names, locations and registrations are shown on the
attached Disclosure Schedule. The search results shall confirm that the Security
Interest in the Collateral granted Lender hereunder is prior to all other
Security Interests in favor of any other person.

 

3

--------------------------------------------------------------------------------

 

 

Article 3

 

Closing; Closing Obligations

 

Section 3.1  Closing. The consummation of the Loan and related transactions
contemplated by and provided for in this Agreement (the "Closing") will take
place simultaneously with execution of this Agreement by an exchange of
documents on or before September 30, 2017 (the "Closing Date").

 

Section 3.2  Closing Obligations. On or before the Closing Date:

 

 

(a)

Borrower will deliver, or cause to be delivered, to Lender, the following:

 

 

(i)

this Agreement, executed by Borrower

 

(ii)

the Note, executed by Borrower; and

 

(iii)

the Guaranty.

 

 

(b)

Lender will deliver, or cause to be delivered, to Borrower the

 

 

(i)

this Agreement, executed by Lender.

 

Article 4

 

Representations and Warranties

 

Any exceptions to the representations and warranties made below shall be set
forth on the attached Disclosure Schedule, identified by Section Number and
including a description of each exception. Borrower represents, warrants and
covenants as follows:

 

Section 4.1  Organization and Good Standing. It is a limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, with full power and authority as a limited
liability company to conduct its business as it is now being conducted, to own
or use the prope1iies and assets that it purports to own or use, and to perform
all its obligations under the Loan Documents. In addition, Borrower is duly
qualified to do business as a foreign limited liability company and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification. It has provided to
Lender current, complete and accurate copies of its Certificate of Formation,
Operating Agreement and all of its other governing documents. Except as
disclosed on the attached Disclosure Schedule, it has no subsidiaries and does
not own any shares of capital stock or other securities of any other entity.

 

Section 4.2  Places of Business. It shall, during the term of this Agreement,
keep Lender currently and accurately informed in writing of each of its places
of business, and shall not open or close, move or change any existing or new
place of business without giving Lender at least thirty (30) days prior written
notice thereof.

 

Section 4.3  Title to Collateral. At the date hereof it is (and as to Collateral
that it may acquire after the date hereof, it will be) the lawful owner of the
Collateral owned by it, and the Collateral owned by it and each item thereof is,
will be and shall continue to be free of all restrictions, liens, encumbrances
or other rights, title or interests (other than the Security Interest therein
granted to Lender), credits, defenses, recoupments, set-offs or counterclaims
whatsoever. It has and will have full power and authority to grant to Lender a
Security Interest in the Collateral owned by it and it has not transferred,
assigned, sold, pledged, encumbered, subjected to lien or granted any Security
Interest in, and will not transfer, assign, sell (except sales or other
dispositions in the ordinary course of business in respect to inventory as
expressly permitted in this Agreement), pledge, encumber, subject to lien or
grant any Security Interest in any of the Collateral owned by it (or any of its
right, title or interest therein), to any person other than Lender. The
Collateral owned by it is and will be valid and genuine in all respects. It will
warrant and defend Lender's right to and interest in the Collateral owned by it
against all claims and demands of all persons whatsoever.

 

4

--------------------------------------------------------------------------------

 

 

Section 4.4 Location of Collateral. Except for sale, processing, use,
consumption or other disposition in the ordinary course of business, it will
keep all equipment only at locations specified in this Agreement or specified to
Lender in writing. It shall, during the term of this Agreement, keep Lender
currently and accurately informed in writing of each location where its records
relating to its accounts and contract rights, respectively, are kept, and shall
not remove such records or any of them to another location without giving Lender
at least thirty (30) days prior written notice thereof.

 

Section 4.5 Valid Obligations. The Loan Documents represent legal, valid and
binding obligations of it and are fully enforceable according to their terms,
except as limited by laws relating to the enforcement of creditors' rights.

 

Section 4.6 Conflicts. There is no provision in any indenture, contract or
agreement to which it is a party which prohibits, limits or restricts the
execution, delivery or performance of the Loan Documents by it.

 

Section 4.7 Governmental Approvals. The execution, delivery and performance of
the Loan Documents does not require any approval of or filing with any
governmental agency or authority other than to perfect Lender's Security
Interest.

 

Section 4.8 Litigation, etc. There are no actions, claims or proceedings pending
or to the knowledge of it threatened against it, which might materially
adversely affect the ability of it to conduct its business or to pay or perform
the Obligations.

 

Section 4.9 Accounts and Contract Rights. All of its accounts arise out of
legally enforceable and existing contracts.

 

Section 4.10 Third Parties. The Lender shall not be deemed to have assumed any
liability or responsibility to any of the Borrowers or any third person for the
correctness, validity or genuineness of any instruments or documents that may be
released or endorsed to it by the Lender (which shall automatically be deemed to
be without recourse to the Lender in any event) or for the existence, character,
quantity, quality, condition, value or delivery of any goods purporting to be
represented by any such documents; and the Lender, by accepting such Security
Interest in the Collateral, or by releasing any Collateral to it, shall not be
deemed to have assumed any obligation or liability to any supplier or debtor or
to any other third party, and it agrees to indemnify and defend the Lender and
hold Lender harmless in respect to any claim or proceeding arising out of any
matter referred to in this paragraph.

 

5

--------------------------------------------------------------------------------

 

 

Section 4.11 Taxes. It has filed all Federal, state and other tax returns
required to be filed (except for such returns for which current and valid
extensions have been filed), and all taxes, assessments and other governmental
charges due from it have been fully paid. It has properly established on its
books reserves adequate for the payment of all Federal, state and other tax
liabilities (if any).

 

Section 4.12 Use of Proceeds. No portion of the Loan is to be used for (i) the
purpose of purchasing or carrying any "margin security" or "margin stock" as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family
or household purposes. The Collateral is not used or acquired primarily for
personal, family or household purposes.

 

Article 5

 

Affirmative Covenants

 

Section 5.1 Payments and Performance. Borrower will duly and punctually pay all
Obligations becoming due to the Lender and will duly and punctually perform all
Obligations on its part to be done or performed under this Agreement or any
other Loan Document.

 

Section 5.2 Books and Records; Inspection. Borrower will at all times keep
proper books of account in which full, true and correct entries will be made of
its transactions in accordance with generally accepted accounting principles,
consistently applied and which are, in the opinion of a Certified Public
Accountant acceptable to Lender, adequate to determine fairly the financial
condition and the results of operations of Borrower. Borrower will from time to
time furnish the Lender with such information and statements as the Lender may
request in its sole and absolute discretion with respect to the Obligations or
the Lender's Security Interest in the Collateral owned by it. Borrower shall,
during the term of this Agreement, keep the Lender currently and accurately
informed in writing of each location where its records relating to its accounts
and contract rights are kept, and shall not remove such records to another
location without giving the Lender at least thirty (30) days prior written
notice thereof.

 

Section 5.3 Conduct of Business. Borrower will comply with all laws and
regulations of the United States and of any state or states thereof and of any
political subdivision thereof, and of any governmental authority which may be
applicable to it or to its business; provided that this covenant shall not apply
to any tax, assessment or charge which is being contested in good faith and with
respect to which reserves have been established and are being maintained.

 

Section 5.4 Contact with Accountant. Borrower hereby authorizes the Lender to
directly contact and communicate with any accountant employed by Borrower in
connection with the review and/or maintenance of Borrower's books and records or
preparation of any financial reports delivered by or at the request of Borrower
to Lender.

 

Section 5.5 Taxes. Borrower will promptly pay all real and personal prope1iy
taxes, assessments and charges and all franchise, income, unemployment,
retirement benefits, withholding, sales and other taxes assessed against it or
payable by it before delinquent; provided that this covenant shall not apply to
any tax assessment or charge which is being contested in good faith and with
respect to which reserves have been established and are being maintained. The
Lender may, at its option, from time to time, discharge any taxes, liens or
encumbrances of any of the Collateral, and Borrower shall then pay to the Lender
on demand or the Lender in its sole discretion may charge to Borrower all
amounts so paid or incurred by it.

 

6

--------------------------------------------------------------------------------

 

 

Section 5.6 Maintenance. Borrower will keep and maintain the Collateral owned by
it and its other properties, if any, in good repair, working order and
condition. Borrower will immediately notify the Lender of any loss or damage to
or any occurrence which would adversely affect the value of any Collateral owned
by it. The Lender may, at its option, from time to time, take any other action
that the Lender may deem proper to repair, maintain or preserve any of the
Collateral, and Borrower will pay to the Lender on demand or the Lender in its
sole discretion may charge to Borrower all amounts so paid or incurred by it.

 

Section 5.7 Insurance. Borrower will maintain in force property and casualty
insurance on all Collateral and any other property of Borrower, if any, against
risks customarily insured against by companies engaged in businesses similar to
that of Borrower containing such terms and written by such companies as may be
satisfactory to the Lender, such insurance to be payable to the Lender as its
interest may appear in the event of loss and to name the Lender as insured
pursuant to a standard loss payee clause; no loss shall be adjusted thereunder
without the Lender's approval; and all such policies shall provide that they
shall endeavor to provide thirty (30) days' written notice to Lender prior to
cancellation. In the event that Borrower fails to provide evidence of such
insurance, the Lender may, at its option, secure such insurance and charge the
cost thereof to Borrower. At the option of the Lender, all insurance proceeds
received from any loss or damage to any of the Collateral shall be applied
either to the replacement or repair thereof or as a payment on account of the
Obligations. From and after the occurrence of an Event of Default, the Lender is
authorized to cancel any insurance maintained hereunder and apply any returned
or unearned premiums, all of which are hereby assigned to the Lender, as a
payment on account of the Obligations.

 

Section 5.8 Notification of Default. Immediately upon becoming aware of the
existence of any condition or event which constitutes an Event of Default, or
any condition or event which would upon notice or lapse of time, or both,
constitute an Event of Default, Borrower shall give Lender written notice
thereof specifying the nature and duration thereof and the action being or
proposed to be taken with respect thereto.

 

Section 5.9 Notification of Material Litigation. Borrower will immediately
notify the Lender in writing of any litigation or of any investigative
proceedings of a governmental agency or authority commenced or threatened
against it which would or might be materially adverse to the financial condition
of Borrower.

 

Article 6

 

Negative Covenants

 

Section 6.1 Limitations on Indebtedness. So long as the Loan is outstanding,
Borrower shall not issue any evidence of indebtedness or create, assume,
guarantee, become contingently liable for, or suffer to exist indebtedness in
addition to indebtedness to the Lender (including any debt to the Lender in
which Lender only has a participation), except indebtedness or liabilities of
Borrower, other than for money borrowed, incurred or arising in the ordinary
course of business.

 

Section 6.2 Loans or Advances. So long as the Loan is outstanding, Borrower
shall not make any loans in excess of $10,000.00 or advances to any individual,
partnership, corporation, limited liability company, trust, or other
organization or person, including without limitation its employees; provided,
however, that Borrower may make advances to its employees, with respect to
expenses incurred or to be incurred by such employees in the ordinary course of
business which expenses are reimbursable by Borrower.

 

7

--------------------------------------------------------------------------------

 

 

Section 6.3 Capital Expenditures. Borrower shall not, directly or indirectly,
make or commit to make capital expenditures by lease, purchase, or otherwise,
except in the ordinary and usual course of business.

 

Section 6.4 Sale of Assets. Borrower shall not sell, lease or otherwise dispose
of any of its assets, except in the ordinary and usual course of business and
except for the purpose of replacing machinery, equipment or other personal
property which, as a consequence of wear, duplication or obsolescence, is no
longer used or necessary in Borrower's business, provided that fair
consideration is received therefore.

 

Section 6.5 Restriction on Liens. Borrower shall not grant any Security Interest
in the Collateral. Borrower shall not enter into any agreement with any person
other than the Lender that prohibits Borrower from granting any Security
Interest in, or mortgage of, the Collateral.

 

Section 6.6 Other Business. Borrower shall not engage in any business other than
the business in which it is currently engaged or a business reasonably allied
thereto.

 

Section 6.7 Change of Name, etc. Borrower shall not change its legal name or its
primary place of business, without giving the Lender at least 30 days prior
written notice thereof.

 

8

--------------------------------------------------------------------------------

 

 

Article 7

 

Default

 

Section 7.1 Default. "Event of Default" shall mean the occurrence of one or more
of any of the following events:

 

(a)     default of any liability, obligation, covenant or undertaking of
Borrower or Guarantor to Lender, hereunder or under any of the other Loan
Documents including without limitation failure to pay in full and when due any
installment of Principal or Interest or default of Borrower or Guarantor,
continuing for over 30 days from delivery to Borrower of a Default Notice as
required under the Note, or under any other Loan Document; provided, however,
that nothing herein or in any of the Loan Documents shall be deemed to
supersede, or to render invalid the Supply Agreement or the Supply Guarantee
both of which the parties hereby confirm continue in full force and effect
according to the terms and conditions stated therein;

 

(b)     failure to pay any monetary obligation of Borrower pursuant to the
Supply Agreement within thirty days of the date due, or any failure of the
Guarantor to make any payment due to Lender under the Supply Guarantee within
thirty days of the date due, and any failure of Borrower pursuant to the Supply
Agreement or Guarantor pursuant to the Supply Guarantee, to purchase excess
inventory upon the expiration or termination of the Supply Agreement in the
amounts and when required pursuant to the Supply Agreement;

 

(c)     default of any liability, obligation, covenant or undertaking of
Borrower or Guarantor to Lender, under any agreement between them (if any) in
addition to the Loan Documents and the Supply Agreement and Supply Guarantee,
whether written or unwritten, including without limitation failure to pay in
full and when due any amount or default of Borrower or Guarantor under any such
agreement; provided, however, that nothing herein or in any of the Loan
Documents shall be deemed to supersede or to render invalid any such agreement;

 

9

--------------------------------------------------------------------------------

 

 

(d)     if any statement, representation or warranty heretofore, now or
hereafter made by Borrower or Guarantor in connection with this Agreement or in
any supporting financial statement of Borrower or Guarantor shall be determined
by the Lender to have been false or misleading in any material respect when
made;

 

(e)     if Borrower or Guarantor is a corporation, trust, partnership or limited
liability company, the liquidation, termination or dissolution of any such
organization, or the merger or consolidation of such organization into another
entity, or its ceasing to carry on actively its present business or the
appointment of a receiver for its prope1iy;

 

(f)      if Guarantor is an individual, the death of Guarantor;

 

(g)     the institution by or against Borrower or Guarantor of any proceedings
under the Bankruptcy Code 11 USC §101 et seq. or any other law in which Borrower
or Guarantor is alleged to be insolvent or unable to pay its debts as they
mature, or the making by Borrower or Guarantor of an assignment for the benefit
of creditors or the granting by Borrower or Guarantor of a trust mortgage for
the benefit of creditors;

 

(h)     the service upon the Lender of a writ in which the Lender is named as
trustee of Borrower or Guarantor;

 

(i)     a final, unappealable judgment or judgments for the payment of money
shall be rendered against Borrower or Guarantor, and any such judgment shall
remain unsatisfied and in effect for any period of thirty (30) consecutive days
without a stay of execution;

 

G) any levy, lien (including mechanics lien), seizure, attachment, execution or
similar process shall be issued or levied on any of the property of Borrower or
Guarantor;

 

(k)     the termination or revocation of any guaranty of the Obligations,
including but not limited to the Guaranty;

 

(1)     if the control or management of Borrower changes such that Michael
McClane, does not directly or indirectly own more than 50% of the voting
interests of Borrower and its parents and subsidiaries.

 

Section 7.2 "Possible Default" means any event which, with the giving of notice,
the passage of time, or both, would constitute an Event of Default.

 

Section 7.3 Acceleration. If an Event of Default shall occur, at the election of
the Lender, all Obligations shall become immediately due and payable without
notice or demand.

 

10

--------------------------------------------------------------------------------

 

 

Section 7.4 Lender is hereby authorized, at its election, after an Event of
Default or after demand, without any further demand or notice except to such
extent as notice may be required by applicable law, to take possession and/or
sell or otherwise dispose of all or any of the Collateral at public or private
sale; and Lender may also exercise any and all other rights and remedies of a
secured party under the Code or which are otherwise accorded to it in equity or
at law, all as Lender may determine, and such exercise of rights in compliance
with the requirements of law will not be considered adversely to affect the
commercial reasonableness of any sale or other disposition of the Collateral. If
notice of a sale or other action by Lender is required by applicable law, unless
the Collateral is perishable or threatens to decline speedily in value or is of
a type customarily sold on a recognized market, Borrower agrees that ten

(10) days' written notice to Borrower, or the shortest period of written notice
permitted by such law, whichever is smaller, shall be sufficient notice; and
that to the extent permitted by law, Lender, its officers, attorneys and agents
may bid and become purchasers at any such sale, if public, and may purchase at
any private sale any of the Collateral that is of a type customarily sold on a
recognized market or which is the subject of widely distributed standard price
quotations. Any sale (public or private) shall be without wa1Tanty and free from
any right of redemption, which Borrower shall waive and release after default
upon Lender's request therefore, and may be free of any warranties as to the
Collateral if Lender shall so decide. No purchaser at any sale (public or
private) shall be responsible for the application of the purchase money. Any
balance of the net proceeds of sale remaining after paying all Obligations of
Borrower to Lender shall be returned to such other party as may be legally
entitled thereto; and if there is a deficiency, Borrower shall be responsible
for repayment of the same, with Interest. Upon demand by Lender, Borrower shall
assemble the Collateral and make it available to Lender at a place designated by
Lender which is reasonably convenient to Lender and Borrower. Borrower hereby
acknowledges that Lender has extended credit and other financial accommodations
to the Borrower upon reliance of Borrower's granting Lender the rights and
remedies contained in this Agreement including without limitation the right to
take immediate possession of the Collateral upon the occurrence of an Event of
Default and Borrower hereby acknowledges that Lender is entitled to equitable
and injunctive relief to enforce any of its rights and remedies hereunder or
under the Code and Borrower hereby waives any defense to such equitable or
injunctive relief based upon any allegation of the absence of irreparable harm
to Lender.

 

Section 7.5 Lender shall not be required to marshal any present or future
security for (including but not limited to this Agreement and the Collateral
subject to the Security Interest created hereby), or guarantees of, the
Obligations or any of them, or to resort to such security or guarantees in any
particular order; and all of its rights hereunder and in respect of such
securities and guaranties shall be cumulative and in addition to all other
rights, however existing or arising. To the extent that it lawfully may do so,
Borrower hereby agrees that it will not invoke and i1Tevocably waives the
benefits of any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of Lender's rights under this Agreement or
under any other instrument evidencing any of the Obligations or under which any
of the Obligations is outstanding or by which any of the Obligations is secured
or guaranteed. Except as required by applicable law, Lender shall have no duty
as to the collection or protection of the Collateral or any income thereon, nor
as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto beyond the safe custody thereof.

 

11

--------------------------------------------------------------------------------

 

 

Section 7.6 Power of Attorney. Borrower hereby irrevocably constitutes and
appoints Lender as Borrower's true and lawful attorney-in-fact, with full power
of substitution, at the sole cost and expense of Borrower but for the sole
benefit of Lender, upon the occurrence of an Event of Default, to convert the
Collateral into cash, including, without limitation, completing the manufacture
or processing of work in process, and the sale (either public or private) of all
or any portion or portions of the inventory and other Collateral; to enforce
collection of the Collateral, either in its own name or in the name of Borrower,
including, without limitation, executing releases or waivers, compromising or
settling with any debtors and prosecuting, defending, compromising or releasing
any action relating to the Collateral; to receive, open and dispose of all mail
addressed to Borrower and to take therefrom any remittances or proceeds of
Collateral in which Lender has a Security Interest; to notify Post Office
authorities to change the address for delivery of mail addressed to Borrower to
such address as Lender shall designate; to endorse the name of Borrower in favor
of Lender upon any and all checks, drafts, money orders, notes, acceptances or
other instruments of the same or different nature; to sign and endorse the name
of Borrower on and to receive as secured party any of the Collateral, any
invoices, freight or express receipts, or bills of lading, storage receipts,
warehouse receipts, or other documents of title of the same or different nature
relating to the Collateral; to sign the name of Borrower on any notice of the
Debtor Parties or on verification of the Collateral; and to sign, if necessary,
and file or record on behalf of Borrower any financing or other statement in
order to perfect or protect Lender's Security Interest. Lender shall not be
obliged to do any of the acts or exercise any of the powers hereinabove
authorized, but if Lender elects to do any such act or exercise any such power,
it shall not be accountable for more than it actually receives as a result of
such exercise of power, and it shall not be responsible to Borrower except for
its own gross negligence or willful misconduct. All powers conferred upon Lender
by this Agreement, being coupled with an interest, shall be irrevocable so long
as any Obligation of Borrower or any guarantor or surety to Lender shall remain
unpaid or Lender is obligated under this Agreement to extend any credit to
Borrower.

 

Section 7.7 Nonexclusive Remedies. All of the Lender's rights and remedies not
only under the provisions of this Agreement but also under any other agreement
or transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Lender at such time or times and in such order of preference as
the Lender in its sole discretion may determine.

 

Article 8

 

Miscellaneous

 

Section 8.1 Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

 

Section 8.2 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.

 

Section 8.3 Complete Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.

 

Section 8.4 Binding Effect of Agreement. This Agreement shall be binding upon
and inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of the parties hereto, and shall
remain in full force and effect (and Lender shall be entitled to rely thereon)
until released in writing by Lender. Lender may transfer and assign this
Agreement and deliver the Collateral to the assignee, who shall thereupon have
all of the rights of Lender; and Lender shall then be relieved and discharged of
any responsibility or liability with respect to this Agreement and the
Collateral. Borrower may not assign or transfer any of its rights or obligations
under this Agreement. Except as expressly provided herein or in the other Loan
Documents, nothing, expressed or implied, is intended to confer upon any party,
other than the parties hereto, any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

12

--------------------------------------------------------------------------------

 

 

Section 8.5 Further Assurances. Borrower will from time to time execute and
deliver to Lender such documents, and take or cause to be taken, all such other
or further action, as Lender may reasonably request in order to effect and
confirm or vest more securely in Lender all rights contemplated by this
Agreement and the other Loan Documents (including, without limitation, to
correct clerical errors) or to vest more fully in or assure to Lender the
Security Interest in the Collateral granted to Lender by this Agreement or to
comply with applicable statute or law and to facilitate the collection of the
Collateral (including, without limitation, the execution of stock transfer
orders and stock powers, endorsement of promissory notes and instruments and
notifications to obligors on the Collateral). To the extent permitted by
applicable law, Borrower authorizes Lender to file financing statements,
continuation statements or amendments, and any such financing statements,
continuation statements or amendments may be filed at any time in any
jurisdiction. Lender may at any time and from time to time file financing
statements, continuation statements and amendments thereto which contain any
information required by the Code for the sufficiency or filing office acceptance
of any financing statement, continuation statement or amendment, including
whether Borrower is an organization, the type of organization and any
organization identification number issued to Borrower. Borrower agrees to
furnish any such information to Lender promptly upon request. In addition,
Borrower shall at any time and from time to time take such steps as Lender may
reasonably request for Lender (i) to obtain an acknowledgment, in form and
substance satisfactory to Lender, of any bailee having possession of any of the
Collateral that the bailee holds such Collateral for Lender, and (ii) otherwise
to insure the continued perfection and priority of Lender's Security Interest in
any of the Collateral and the preservation of its rights therein. Borrower
hereby constitutes Lender its attorney-in-fact to execute, if necessary, and
file all filings required or so requested for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; and such power, being
coupled with an interest, shall be irrevocable until this Agreement terminates
in accordance with its terms, all Obligations are irrevocably paid in full and
the Collateral is released.

 

Section 8.6 Amendments and Waivers. This Agreement may be amended and Borrower
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if Borrower shall obtain Lender's prior written
consent to each such amendment, action or omission to act. No course of dealing
and no delay or omission on the part of Lender in exercising any right hereunder
shall operate as a waiver of such right or any other right and waiver on any one
or more occasions shall not be construed as a bar to or waiver of any right or
remedy of Lender on any future occasion.

 

Section 8.7 Terms of Agreement. This Agreement shall continue in full force and
effect so long as any Obligations or obligation of Borrower or Guarantor to
Lender shall be outstanding, or Lender shall have any obligation to extend any
financial accommodation hereunder, and is supplementary to each and every other
agreement between Borrower and Lender and shall not be so construed as to limit
or otherwise derogate from any of the rights or remedies of Lender or any of the
liabilities, obligations or undertakings of Borrower under any such agreement,
nor shall any contemporaneous or subsequent agreement between Borrower and
Lender be construed to limit or otherwise derogate from any of the rights or
remedies of Lender or any of the liabilities, obligations or undertakings of
Borrower hereunder, unless such other agreement specifically refers to this
Agreement and expressly so provides.

 

13

--------------------------------------------------------------------------------

 

 

Section 8.8 Notices. Any notice under or pursuant to this Agreement shall be a
signed writing or other authenticated record (within the meaning of Article 9 of
the Code). Any notices under or pursuant to this Agreement shall be deemed duly
received and effective if delivered in hand to any officer or agent of Borrower
or Lender, or if mailed by registered or certified mail, return receipt
requested, addressed to Borrower or Lender at the address set forth in this
Agreement or as any party may from time to time designate by written notice to
the other party.

 

Section 8.9 Governing Law. This Agreement and all transactions hereunder or
pursuant hereto shall be governed as to interpretation, validity, effect,
rights, duties and remedies of the parties thereunder and in all other respects
by the laws of the state of Delaware.

 

Section 8.10 Reproductions. This Agreement and all documents which have been or
may be hereinafter furnished by Borrower to Lender may be reproduced by Lender
by any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).

 

Section 8.11 Jurisdiction and Venue. Borrower irrevocably submits to the
nonexclusive jurisdiction of any Federal or state court sitting in San Diego
County California, over any suit, action or proceeding arising out of or
relating to this Agreement. Borrower irrevocably waives, to the fullest extent
it may effectively do so under applicable law, any objection it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that the same has been brought in an
inconvenient forum. Borrower hereby consents to any and all process which may be
served in any such suit, action or proceeding, (i) by mailing a copy thereof by
registered and certified mail, postage prepaid, return receipt requested, to
Borrower's address shown in this Agreement or as notified to Lender and (ii) by
serving the same upon Borrower in any other manner otherwise permitted by law,
and agrees that such service shall in every respect be deemed effective service
upon Borrower.

 

Section 8.12 JURY WAIVER. THE BORROWER AND LENDER EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH
AND (B)  AGREES NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION
IN WHICH A JURY TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED. THE BORROWER CERTIFIES
THAT NEITHER LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT IN THE EVENT OF ANY
SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

 

14

--------------------------------------------------------------------------------

 

 

In Witness Whereof the parties have entered into this Loan Agreement on the date
set forth in the first paragraph hereinabove.

 

 

 

  LENDER:

BORROWER:

  NATURAL ALTERNATIVES INTERNATIONAL, INC.,

KAGED MUSCLE LLC,

  a Delaware corporation

a Delaware limited liability company

        By: /s/Kenneth E. Wolf

By: /s/Michael McClane

  Kenneth E. Wolf, President

Michael McClane, its President

              GUARANTOR:           /s/Michael McClane     Michael McClane  

 

15

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Cognovit Promissory Note

 

16

--------------------------------------------------------------------------------

 

 

COGNOVIT PROMISSORY NOTE

 

$1,500,000.00

September 30, 2017

 

FOR VALUE RECEIVED, KAGED MUSCLE LLC, a Delaware limited liability company
("Borrower") with an address for purposes of this Cognovit Promissory Note (this
"Note") at 101 Main Street, Suite 360, Huntington Beach, CA 92646, promises to
pay to NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation
("Lender"), or its order, at 1535 Faraday Avenue, Carlsbad, CA 92008, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America, the maximum principal sum of One Million Five Hundred
Thousand and No/100 Dollars ($1,500,000.00) (the "Principal"), together with
Interest (defined below), until paid in full in accordance with the terms,
conditions and provisions as hereinafter set forth in this Note

 

OBLIGATION; SECURITY AGREEMENT. This Note shall evidence Borrower's indebtedness
for the Loan made pursuant to that certain Loan and Security Agreement of even
date herewith, entered into by and between Borrower and Lender (as it may be
amended from time to time, the "Loan Agreement"). Interest will accrue from the
date of the Loan Agreement, and the liability of the undersigned is limited to
the outstanding Principal balance from time to time deemed disbursed pursuant to
the Loan Agreement, plus unpaid Interest accrued on such Principal, plus any
expenses or other charges as more fully provided in this Note or in the Loan
Agreement. All capitalized terms in this Note shall have the same meaning as set
forth in the Loan Agreement unless otherwise defined herein. In the event of a
conflict between the terms of this Note and the Loan Agreement, the terms of
this Note shall prevail.

 

APPLICABLE INTEREST RATE. Interest ("Interest") on the outstanding Principal
balance of this Note shall accrue at the Applicable Interest Rate (as defined
below). The "Applicable Interest Rate" means fifteen percent (15.00%) per annum
compounded quarterly. Interest on this Note is computed on a 360 day basis,
i.e., by applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding Principal balance, multiplied by the actual number
of days the Principal balance is outstanding.

 

PRINCIPAL AND INTEREST PAYMENTS. Interest shall be due and payable quarterly, in
arrears, based upon the actual number of days elapsed for that quarterly period,
commencing on December 31, 2017, and shall continue to be due and payable, in
arrears, on the last day of each and every calendar quarter (March, June,
September, December) thereafter until the Maturity Date (as hereinafter
defined).

 

Upon the Maturity Date, the entire unpaid obligation outstanding under this
Note, the Loan Agreement, and any other "Loan Documents" as defined in the Loan
Agreement shall become due and payable in full.

 

BORROWER UNDERSTANDS AND ACKNOWLEDGES THAT THIS NOTE DOES NOT PROVIDE FOR FULL
AMORTIZATION OF THE BALANCE, AND THEREFORE, UPON THE MATURITY DATE, A BALLOON
PAYMENT OF PRINCIPAL AND ACCRUED AND UNPAID INTEREST WILL BE DUE AND PAYABLE.
BORROWER ALSO ACKNOWLEDGES THAT UNPAID INTEREST SHALL BE ADDED TO PRINCIPAL

 

1

--------------------------------------------------------------------------------

 

 

QUARTERLY FROM THE DATE OF THIS NOTE AND THEREAFTER SHALL BEAR INTEREST ON A
COMPOUNDED BASIS.

 

All payments due hereunder, including payments of Principal and/or Interest,
shall be made to Lender in United States Dollars and shall be in the form of
immediately available funds acceptable to the holder of this Note.

 

APPLICATION OF PAYMENTS. All payments received by Lender from, or for the
account of, Borrower due hereunder shall be applied by Lender, in its sole and
absolute discretion, in the following manner, or in any other order or manner as
Lender chooses:

 

  a.

First. To pay any and all reasonable costs, advances, expenses or fees due,
owing and payable to Lender, or paid or incurred by Lender, arising from or out
of this Note, the Loan Agreement, and any Loan Documents;

 

b.

Second. To pay any and all Interest due, owing and accrued; and

 

c.

Third. To pay the outstanding Principal balance of this Note.

 

All records of payments received by Lender shall be maintained at Lender's
office, and the records of Lender shall, absent manifest error, be binding and
conclusive upon Borrower. The failure of Lender to record any payment or expense
shall not limit or otherwise affect the obligations of Borrower under this Note.

 

MATURITY DATE. On September 30, 2018 ("Maturity Date"), the entire unpaid
Principal balance, and all unpaid accrued Interest thereon shall be due and
payable without demand or notice. In the event that Borrower does not pay this
Note in full on the Maturity Date then, as of the Maturity Date and thereafter
until paid in full, the Interest accruing on the outstanding Principal balance
hereunder shall be computed, calculated and accrued at the Default Rate (as
hereinafter defined).

 

UNPAID INTEREST, CHARGES AND COSTS. Interest, Late Charges (defined below),
reasonable costs or expenses (including, without limitation, reasonably incurred
out-of-pocket attorneys' fees) that are not received by Lender within ten (10)
calendar days from the date such Interest, late charges, reasonable costs, or
expenses become due, shall, at the sole discretion of Lender, be added to the
Principal balance and shall from the date due bear Interest at the Default Rate.

 

HOLIDAY. Whenever any payment to be made under this Note shall be due on a day
other than a Business Day, including Saturdays, Sundays and legal holidays
generally recognized by banks doing business in Delaware, then the due date for
such payment shall be automatically extended to the next succeeding Business
Day, and such extension of time shall in such cases be included in the
computation of the Interest portion of any payment due hereunder.

 

NO OFFSETS OR DEDUCTIONS. All payments under this Note shall be made by Borrower
without any offset, decrease, reduction or deduction of any kind or nature
whatsoever, including, but not limited to, any decrease, reduction or deduction
for, or on account of, any offset, present or future taxes, present or future
reserves, imposts or duties of any kind or nature, that are imposed or levied by
or on behalf of any government or taxing agency, body or authority by or for any
municipality, state or country. If at any time, present or future, Lender shall
be compelled, by any Applicable Law, rule, regulation or any other such
requirement which on its face or by its application requires or establishes
reserves, or payment, deduction or withholding of taxes, imposts or duties, to
act such that it causes or results in a decrease, reduction or deduction (as
described above) in payment received by Lender, then Borrower shall pay to
Lender such additional amounts, as Lender shall deem necessary and appropriate,
such that every payment received under this Note, after such decrease, reserve,
reduction, deduction, payment or required withholding, shall not be reduced in
any manner whatsoever.

 

2

--------------------------------------------------------------------------------

 

 

DEFAULT. An Event of Default under the Loan Agreement shall constitute a default
under this Note (hereinafter "Default").

 

Upon the occurrence of a Default hereunder, Lender shall deliver a notice (each,
a "Default Notice") to Borrower, stating the nature of the Event of Default and
demanding a cure of such Event of Default within thirty (30) days of such
Default Notice. If in such case the Event of Default is not cured within such
thirty (30) day period, in addition to any other rights and remedies available
to Lender, Lender may, in its sole and absolute discretion, declare the entire
unpaid Principal balance, together with all accrued and unpaid Interest thereon,
and all other amounts and payments due hereunder, immediately due and payable,
without additional notice or demand.

 

DEFAULT INTEREST. From and after the occurrence of any Default in this Note
whether by non-payment, maturity, acceleration, non-performance or otherwise,
and until such Default has been cured, all outstanding amounts under this Note
(including, but not limited to, Interest, costs and late charges) shall bear
Interest at a per annum rate equal to eighteen percent (18%) (the "Default
Rate").

 

PREPAYMENT. Borrower shall have the right at any time to prepay the full
Principal amount of this Note. Any prepayment of the Principal amount of the
Note must include: (i) all accrued and unpaid Interest to and including the date
of prepayment, (ii) any and all late payment fees, and (iii) all reasonable fees
and expenses reasonably incurred by Lender in connection with the Loan. Any such
prepayment shall not result in a reamortization, deferral, postponement,
suspension, or waiver of any and all Principal or other payments due under this
Note.

 

LATE CHARGES. Time is of the essence for all payments and other obligations due
under this Note. Borrower acknowledges that if any payment required under this
Note is not received by Lender in full within seven (7) business days after the
same becomes due and payable, Lender will incur extra administrative expenses
(i.e., in addition to expenses incident to receipt of timely payment) and the
loss of the use of funds in connection with the delinquency in payment. Because,
from the nature of the case, the actual damages suffered by Lender by reason of
such administrative expenses and loss of the use of funds would be impracticable
or extremely difficult to ascertain, Borrower agrees that a sum equal to five
percent (5%) of the amount of the delinquent payment (or portion thereof),
together with Interest accruing on the entire Principal balance of this Note at
the Default Rate, as provided above (in either case, a "Late Charge"), shall be
the amount of damages which Lender is entitled to receive upon Borrower's
failure to make a payment of Principal or Interest (or portion thereof) when
due, in compensation therefor. Therefore, Borrower shall, in such event, without
further demand or notice, pay to Lender, as Lender's monetary recovery for such
extra administrative expenses and loss of use of funds, liquidated damages in
the amount of the Late Charge (in addition to Interest at the Default Rate),
unless waived by Lender in writing. The provisions of this paragraph are
intended to govern only the determination of damages in the event of a breach in
the performance of Borrower to make timely payments hereunder. Nothing in this
Note shall be construed as in any way giving Borrower the right, express or
implied, to fail to make timely payments hereunder, whether upon payment of such
damages or otherwise. The right of Lender to receive payment of such Late
Charge, and receipt thereof, are without prejudice to the right of Lender to
collect such delinquent payments and any other amounts provided to be paid
hereunder or under any of the other Loan Documents, or to declare a default
hereunder or under any of the Loan Documents.

 

3

--------------------------------------------------------------------------------

 

 

SECURITY AND ACCELERATION. This Note is secured by, among other things, the
Collateral, as set forth and defined and described in the Loan Agreement. The
Loan Agreement contains, among other provisions, a provision for the immediate
acceleration of this Note upon the occurrence of any Default hereunder, any
Event of Default under the Loan Agreement, or upon any sale, transfer,
conveyance, encumbrance and/or alienation of Borrower's right, title or interest
(or any portion thereof) in the personal property described in the Loan
Agreement. Reference is made to the Loan Agreement for the specific provisions
thereof.

 

COSTS AND EXPENSES. Borrower hereby agrees to pay any and all reasonable costs
or expenses paid or incurred by Lender by reason of, as a result of, or in
connection with this Note, the Loan Agreement or any other Loan Documents,
including, but not limited to, any and all reasonably incurred attorneys' fees
and related costs whether such costs or expenses are paid or incurred in
connection with the enforcement of this Note, the Loan Agreement and any of the
other Loan Documents, or any of them, the protection or preservation of the
Collateral or security for this Note or any other rights, remedies or interests
of Lender, whether or not suit is filed. Borrower's agreement to pay any and all
such reasonably incurred costs and expenses includes, but is not limited to,
costs and expenses incurred in or in connection with any bankruptcy proceeding,
in enforcing any judgment obtained by Lender and in connection with any and all
appeals therefrom, and in connection with the monitoring of any bankruptcy
proceeding and its effect on Lender's rights and claims for recovery of the
amounts due hereunder, any proceeding concerning relief from the automatic stay,
use of cash Collateral, proofs of claim, approval of a disclosure statement or
confirmation of, or objections to confirmation of, any plan of reorganization.
All such reasonably incurred costs and expenses are immediately due and payable
to Lender by Borrower whether or not demand therefor is made by Lender.

 

WAIVERS. Except as otherwise expressly set forth in the Loan Documents, to the
extent permitted under applicable law, Borrower hereby waives grace, diligence,
presentment, demand, notice of demand, dishonor, notice of dishonor, protest,
notice of protest, any and all exemption rights against the indebtedness
evidenced by this Note and the right to plead any statute of limitations as a
defense to the repayment of all or any portion of this Note, and Interest
thereon, to the fullest extent allowed by law, and all compensation of
cross-demands pursuant to California Code of Civil Procedure Section 431.70. No
delay, omission or failure on the part of Lender in exercising any right or
remedy hereunder shall operate as a waiver of such right or remedy or any other
right or remedy of Lender.

 

MAXIMUM LEGAL RATE. This Note is subject to the express condition that at no
time shall Borrower be obligated, or required, to pay Interest on the Principal
balance at a rate which could subject Lender to either civil or criminal
liability as a result of such rate being in excess of the maximum rate which
Lender is permitted to charge. If, by the terms of this Note, Borrower is, at
any time, required or obligated to pay Interest on the Principal balance at a
rate in excess of such maximum rate, then the rate of Interest under this Note
shall be deemed to be immediately reduced to such maximum rate and Interest
payable hereunder shall be computed at such maximum rate and any portion of all
prior Interest payments in excess of such maximum rate shall be applied, or
shall retroactively be deemed to have been payments made, in reduction of the
Principal balance, as the case may be.

 

4

--------------------------------------------------------------------------------

 

 

AMENDMENT; GOVERNING LAW. This Note may be amended, changed, modified,
terminated or canceled only by a written agreement signed by the party against
whom enforcement is sought for any such action. This Note shall be governed by,
and construed under, the Laws of the State of Delaware, irrespective of the
application of any conflicts of laws rules.

 

AUTHORITY. Borrower, and each person executing this Note on Borrower's behalf,
hereby represents and warrants to Lender that, by its execution below, Borrower
has the full power, authority and legal right to execute and deliver this Note
and that the indebtedness evidenced hereby constitutes a valid and binding
obligation of Borrower without exception or limitation. In the event that this
Note is executed by more than one person or entity, the liability hereunder
shall be joint and several. Any married person who is obligated on this Note,
directly or indirectly, agrees that recourse may be had to such person's
separate property in addition to any and all community property of such person.

 

WAIVER OF TRIAL BY JURY. BORROWER FURTHER HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY BORROWER, LENDER OR ANY
OTHER PERSON RELATING TO (i) THE INDEBTEDNESS EVIDENCED BY THIS NOTE OR (ii) THE
LOAN AGREEMENT, OR (iii) ANY OF THE OTHER LOAN DOCUMENTS. BORROWER HEREBY AGREES
THAT THIS NOTE CONSTITUTES A WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY AND
BORROWER DOES HEREBY CONSTITUTE AND APPOINT LENDER ITS TRUE AND LAWFUL ATTORNEY-
IN-FACT, WHICH APPOINTMENT IS COUPLED WITH AN INTEREST, AND BORROWER AUTHORIZES
AND EMPOWERS LENDER, IN THE NAME, PLACE AND STEAD OF BORROWER, TO FILE THIS NOTE
WITH THE CLERK OR JUDGE OF ANY COURT OF COMPETENT JURISDICTION AS STATUTORY
WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY.

 

SOPHISTICATED BORROWER. The Borrower represents to Lender that the Borrower and
its officers, directors, members, managers and controlling persons have a
"preexisting personal or business relationship" and that the Borrower, by reason
of its own business and financial experience or that of its professional
advisers, has the "capacity to protect its own interests in connection with the
transactions" contemplated by this Note, the other Loan Documents and all other
documents and agreements executed in connection therewith.

 

LENDER'S RIGHTS; NO WAIVER BY LENDER. The rights, powers and remedies of Lender
under this Note shall be in addition to all rights, powers and remedies given to
Lender under the Loan Agreement, the Loan Documents, and any other agreement or
document securing or evidencing the indebtedness evidenced hereby or by virtue
of any statute or rule of law, including, without limitation, the Delaware
Uniform Commercial Code. All such rights, powers and remedies shall be
cumulative and may be exercised successively or concurrently in Lender's sole
discretion without impairing Lender's Security Interest, rights or available
remedies. Any forbearance, failure or delay by Lender in exercising any right,
power or remedy shall not preclude further exercise thereof, and every right,
power or remedy of Lender shall continue in full force and effect until such
right, power or remedy is specifically waived in a writing executed by Lender.
Borrower waives any right to require the Lender to proceed against any person or
to pursue any remedy in Lender's power.

 

5

--------------------------------------------------------------------------------

 

 

MISCELLANEOUS. (a) Any notice to Borrower under this Note shall be as provided
in the Loan Agreement. (b) This Note shall bind the successors and assigns of
Borrower and all endorsers hereto and shall inure to the benefit of Lender, and
Lender's successors and assigns.

 

CONFESSION OF JUDGMENT. After delivery of Default Notice as indicated above and
if the Event of Default is not cured within the thirty (30) day period, Lender
irrevocably authorizes and empowers any attorney-at-law (including, without
limitation, any attorney who has represented or does represent the holder of
this Note) to appear for it, in the name and on behalf of Lender, before any
court in the State of Delaware, and through the process described in and
authorized by Delaware law to render a cognovit judgment against Lender and/or
any endorser, guarantor or surety, and waive process and service thereof, and
without notice, confess judgment against Borrower in favor of the payee or
holder, for the amount that may appear to be due hereon for Principal, Interest,
damages and costs of suit, release all errors in judgments so confessed, and
waive all right and benefit of appeal and stays of execution. In the event the
attorney-at-law who confesses judgment hereon has represented or does represent
the holder of this Note, Lender specifically waives any conflict of interest on
the part of such confessing attorney and specifically consents to the payment by
the holder of this Note of the legal fee of confessing attorney for confessing
judgment hereon. Borrower expressly acknowledges that the within warrant of
attorney is joint and several and shall be deemed a continuing warrant of
attorney and shall not be extinguished or terminated by reason of its having
been utilized once or more than once against Borrower, and that the within
warrant of attorney shall survive the entry of any judgment hereon and shall
remain in effect as long as any amounts due thereon remain unpaid. This
provision and the rights herein granted shall not be affected by the dissolution
or liquidation of Borrower. Borrower additionally consents to the personal
jurisdiction venue of any state or federal court located in San Diego County,
California including without limitation the Superior Court of the State of
California in San Diego County and the U.S. District Court for the Southern
District of California

 

6

--------------------------------------------------------------------------------

 

 

"WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE
POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU REGARDLESS OF ANY CLAIMS YOU
MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH
THE AGREEMENT, OR ANY OTHER CAUSE."

 

 

 

By: /s/ Michael McClane

Michael McClane, as authorized Manager of, and

on behalf of, KAGED MUSCLE LLC, a Delaware limited liability company and the
Borrower

 

7